Citation Nr: 0032528	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-04 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida 


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative 
arthritis of multiple joints, including the cervical spine.  

2.  Entitlement to service connection for herniated nucleus 
pulposus of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from February 1980 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the RO, 
which found that no new and material evidence had been 
submitted to reopen a claim of service connection for 
degenerative arthritis of multiple joints, to include the 
cervical spine.

The veteran has also completed an appeal of a March 1999 RO 
rating decision, which denied a claim of service connection 
for herniated nucleus pulposus of the cervical spine, C-5-6.


REMAND

It is noted that the veteran's March 1999 VA Form 9, accepted 
as a notice of disagreement as to the new and material 
evidence issue, included a request for a hearing before a 
traveling Member of the Board sitting at the RO (Travel Board 
hearing).  Her hearing was scheduled for May 2000, but she 
canceled the Travel Board hearing.  Per her request, she was 
later scheduled for a videoconference hearing before a member 
of the Board on August 22, 2000 at her request.  On August 
18, 2000, the RO received notice from her representative that 
she requested that her videoconference hearing be rescheduled 
for 90 to 180 days in the future to allow her more time to 
locate the VA documents which she believed would support her 
claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

The veteran should be appropriately 
scheduled for a videoconference hearing 
before a member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


